Citation Nr: 1719983	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran's spouse represented by:  Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to September 1991.  The Veteran's widow is the appellant.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision (which denied reopening of the 2006 rating decision) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

The Board also notes that the appellant requested a Travel Board hearing in her November 2012 Substantive Appeal.  The hearing was held before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.

After the hearing, the appellant submitted additional documents.  These records are either duplicative or cumulative of that previously of record and thus an AOJ waiver of initial consideration is unnecessary.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  By a rating decision dated in July 2006, the RO denied a claim for entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death; an appeal of this decision was not perfected.

2.  Evidence added to the record since the July 2006 rating decision includes the appellant's testimony, the Veterans service treatment records and Social Security records, which are all cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 1991 & 2014) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183  (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a petition to reopen, the required notice must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).

In this case, the appellant was sent a letter in November 2009, prior to the initial adjudication of this matter by the  agency of original jurisdiction (AOJ), notifying her of the criteria necessary to demonstrate entitlement to DIC benefits.  In other documents, the Veteran has been provided notice of what new and material evidence means.  Further, the Board is cognizant that the July 2006 rating decision was issued to a different claimant.  The Board has carefully considered the due process issues raised by this, to include whether this changes whether this issue should be considered on a new and material basis.  After this consideration, the Board notes that the appellant was notified in the SOC and in the hearing of this prior decision by VA on the merits.  Considering that the underlying basis of the denial was based on the same contentions being in the record at the time of the prior denial and that this represented appellant has been duly notified that there was a prior merits decision and has not raised any due process concerns in this regard, the Board finds that under these circumstances it will proceed on this new and material basis.  See generally Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA) also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Finally, the appellant testified at a personal hearing before a member of the Board. The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488  (2010).
Social Security records and service treatment records have been obtained as well as  the appellant's testimony.

The Veteran's widow has not identified any additional, existing evidence that could be obtained to substantiate a claim for reopening.  The Board is also unaware of any such evidence.  Although no VA medical opinion was obtained in response to the claim to reopen, VA is not obliged to obtain an opinion in response to a claim to reopen if new and material has not been received.  See 38 C.F.R. § 3.159(c)(4).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105  (c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A.§ 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304  (b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314  (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510  (1992).

All new and material evidence claims on appeal are service connection claims. Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this regard Social Security records added to the record since the July 2006 rating decision show continued treatment for a seizure disorder that was previously known to exist.  The records do not provide any evidence that the Veteran's seizure disorder is etiologically related to his active duty service.  Therefore, the relevant Social Security records added to the record are cumulative in nature.  The medical records added to the record do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Therefore, they are not new and material.

The Veteran's widow testified that his seizures started six months after his returned from active duty.  Her testimony is essentially the same statements she has made throughout the record.  The evidence of record shows that the first medical record of seizures is 1997, six years after active service.  Therefore, her statements are cumulative of the evidence previously of record.  Her testimony does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  In that regard, they are not new and material.

While the Board has considered and is sympathetic to the appellant's argument, the Board is constrained to follow the law and lacks authority to grant the benefits sought on an equitable basis.  See 38 U.S.C.A. § 7104 (c) (West 2014).  As new and material evidence sufficient to reopen the claim for entitlement to DIC based on service connection for the cause of the Veteran's death has not been submitted, the petition to reopen the claim must be denied.  See 38 C.F.R. § 3.156 (a).


ORDER

The petition to reopen the claim for entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


